                                                                            CLERK'
                                                                               ATS OFFICE U.S.DIST.COURT
Karen M ccarthy                                                                   CHARLOU ESVILE,VA
                                                                                       FILED
Plaintiff                                                                              BE2 22 2218
VrS.                                                                              JUL    .D   EY CLERK
                                                                                 BY:
The University ofVirginia HeaIthSystem                                                         ERK

DrNathan Fountain,Directorofthe Epilepsy Unit
                                                                             3.
                                                                             .
                                                                              'Jf-c/-oôlzj
Jan Garnett,M SN,Unitm anagerof6 central

Em il
    e Patterson,RN,shiftm anager

LindaAnderson,RN,shiftm anager

                                           Introduction



1.Thisisa civiladioh broughtpursuantto ADA violations,through w hichthe plaintiffhas

been issued a rightto sue bythe EEOC.Thisisa civilaction due to failure to accom m odate

known disabilitiesa afterreasonable requestwasm ade.Thisplaintiffseeksrelieffrom an

unsafeworkplace,which have.resulted in the plaintiffbeing diagnosed with'PTSD,anxiety,

anorexia,and insomnia,rendering the plaintiffbeing unable to work asa nurse in any

capacity atthistime.The plaintiffisseeking recoveryoflostwages,and otherbenefits,

suffering,and Iife long treatm entcosts.

                                              JURISDICTION


2.Thisaction arisesunderthe rightto sue issued by the EEOC.

                                              VENUE

3.Federalcourt,W estern DistrictofVirginia.



                                              Parties

4.PlainiiffKarenMccarthy,RN/BSN,wasemployedbyTheUniversityofVirginiaHealth




Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 1 of 7 Pageid#: 1
System asa staffnurse,clinician 2,shiftmanager,and preceptor,from Septem ber2000,

through Septem ber2018,and iscurrently on long term disability due m ul
                                                                      tiple psychiatric

diagnosescaused by unsafe working conditionsand failure to adhere to accom m odations

agreedto by The Uni
                  versity ofVirginia HeaIthSystem ,firstarising in M arch of2016.The

plaintiffhasbeenem ployed asa nurse for35 years,and iscurrently unable to work asa nurse

in any capaci
            ty.

5.Defendant,The University ofVirginia Health System .The HeaIth System isbeing sued for

failure to adhere to agreed upon accom modations,and provide adequate safetyprecautions

forstaffworking with patientsw ho lack capacity,and becom e violent,resulting in staff

injury.Also,forfailuretoadheretotheirownsafetyprotocols.
6.DefendantDrNathan Fountain,isthe directorofthe epilepsy uni
                                                            t.He is being sued in a

individualcapacity.

7.DefendantJan Garnett isthe unitmanagerof6 central,a neurology,stroke,epilepsy unit.
She isbeing sued in a individualcapacity

8.DefendantEm ile Patterson,RN,shiftmanager.She isbeing sued in herindividualcapacity.

9.Defendent,LindaAnderson,RN,shiftmanager.Sheisbeingàuedinherindividualcapacity.
                                             Fad s

10.KarenMccarthyisanRN/BSN,plainti/,who workedatTheUniversityHeaIthSystem from
2000 through 2018,who hasbeen diagnosed and suffersfrom m ultiple psychiatricdiagnoses

due to Iackofprotection,and severalphysicalattackson herperson,and otherstaff,aswell

asan incidentofsexualmisconductby a dem ented patient.She has Iostover60 pounds,and

continuesto struggle to keep herbodyweightin the normalBM lrange.She also hasto take

Valium ,threetim esa day,to avoid a constantnearpanic Ievelofanxiety.She hasfailed 5

diferentdrugstrials,aswellas behavioralcognitivetherapy.




Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 2 of 7 Pageid#: 2
11.Since oraboutM arch,2016 Karen M ccarthy,plaintiff,hassuffered from PTSD,anorexia,

anxietw and insomnia,resultingfrom severalviolentincidentsincludinga 40 minute

ram page ofa well.builtencephalitic ram paging patient,who w iped a nurse overthe head

w ith a m etalrod,p'unched severalstaffm em bers, and broke aw indow,exposing numerous

staffmem bersto blood.Also,being assigned a patientwho struikher,and shoved herinto

atiled bathroom wall.Atoraround thistim e,therew asalso a threatofa live shooter.At

thattime,the doorsto the unitdid notlock-AlIofthese incidentsoccurred in oraround

M arch 2016.The conditionsthe pjaintiffsuffered from required herto take m edicalIeave

From M arch of2016,to M ay of2016. The plaintiffdid return to work in M ay of2016,withthe

accepted accom m odation thatthe plaintiffnotbe assigned violentpatients.The Universityof

Virginia HeaIth System accepted thisaccom modation.

12.In oraround M arch of2016,the plaintis took leave underthe FM LA law,in an effortto

recoverfrom these m ultiple traum atic events.The plaintiffsoughttreatmentwith her
private physician,andwasprescribedantianxietymedication,aswellasaniidepressants.
The plaintiffdid return to work in M ay of2016,withADA stipulationsincluding notto be

assigned violentpatients,to w ork only 8 hourshifts,and only work3-11pm ,due to insom nia.

Attbattim e,the plaintifffeltsafe enough to return to w ork,due to new policesand standard

workthataddressed staffsafety.The University ofVirginia HeaIth System installed a Iocking

system on aIlunits,aswellasan intercom forentry to the unitsafter9pm .The new standard

workalso included thatknow nviolentpatient'swere to be evaluated by security for

violence,and ifdeemed necessary to ensure staffsafetw to be assigned guards.Also,anew

scriptwasdevelopedtoaddresstheIevelofresponseneededfrom securityand/orpolice.
The plaintiffassisted in the devplopm entofthisscript. Furthermore,a new policyof

assessm entofstaffbefore approaching patientswasim plem ented,and a plan wasapproved




Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 3 of 7 Pageid#: 3
to allow staffto ''run,hide,fight''asneeded.The plaintiffalso had a meeting with

administration,SuzanneJackowitz,and PaulM uddiman,to addressthe construd ion ofsafe

room s,to addressknown violentpatients.The meeting wasfruitless,and no soch rooms

were constructed,byJanuary 2018.The plaintiffsADA accom m odationsw ere honored until

around January 2018,around which tim ethe following incidentsoccurred.

13.InJanuary 2018,Em ile Patterson,RN,shiftmanager, assigned the plainti
                                                                       ffa patientwho

had previously assaulted m ultiple staffm em bers,who did hit,kickand spiton the plaintiff.

The plaintiffdid advise the Em ile Patterson she wasnotsupposed to be assigned violent

patients.Thispatientdid nothave a guard assigned to him ,as iscurrentstandard workatThe

University ofVirginia HeaIth System .Thiswasa violation ofthe plaintiffsreturnto work

accom modations,asdeterm ined by DrAm ie M unson,and Drlily Hargrove,personal

physicians,and agreed to by The Uni
                                  versityofVirginia HeaIth System,asa condition of

employment.Thispatientdidnotgetaguardassignedaftertheincidentofassaultingihe
plaintiff,andthenextday,thispatientdid attemptto stranglea nurse,(thisisthe4th
attempttostrangleanursethattheplaintiffisawareofonthisunit)and clawedapatient
care assistantsarm with hisfecalencrusted fingernails.The University ofVirginia Health

System issuesstaffsilverwhistlesthatthey are supposed to blow when being attacked.Itis

unknown how someone being strangled can blow a whistle.Thiswasthefirstviolation ofthe

ADA return to w orkaccom modations,

14.In oraroundJanuary of2018,the plaintiffsuffered an incidentofsexualm isconductby a

demented patient.Perstandard work protocol,patientswho are know nto be sexually

aggressive are to have signage on theirdoors,to warn staffbefore approachingthe patient.

LindaAnderson,RN,shiftmanager,did nothave appropriate signage,asperstandard workas

required byThe UniversityofVirginia Health System, on the doorofa patientsroom,whom



                                               4


Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 4 of 7 Pageid#: 4
LindaAndersonstated she knew to be sexuallyaggressive.W hen thispatientdid become

sexuallyaggressive towardsthe plaintiff,and otherstaffmem bers,Linda Anderson blamed

the plaintiffforthe patient'ssexually aggressive behavior,although thistype ofbehaviorhad

notbeen known to the plainti
                           ff,orotherstaffm em bers.W hen the plaintiffquestioned Linda

Anderson,RN,shiftm anager, why the pati
                                      entdid nothave appropriatesignage on the door,

sherespondedbyshrugginghershoulders,and saying,''Whydoesn't''JohnDoel',(another
sexuall
      y inappropriate patient),havesignageon hisdoor?''Thisisanincidentoffailureto
conform to the policiesto ensure staffsafety,orfollow standard work,as required by policy

atThe University ofVirginia HeaIth System .

15.In oraround January of2018,LindaAnderson RN,shiftm anager,assigned the plaintiff,

who wasinvolved in a medicalemergency code,a new adm ission inviolationofthe acuity

system,-tAcuitycanbedefinedasthemeasurementoftheintensityofnursingcarerequi,
                                                                           red
byapatient.Anacuity-basedstaffingsystem regulatesthenumberofnursesonashift

accordingtothepatients'needs,andnotaccordingto raw patientnumbers.l-which is
standard workon 6 central.The m edicalem ergency code required the plaintiffto escortthe

patientundergoingthe m edicajemergency codeto the firstfloorfora CTscan.Thisviolation

ofstandard work isvew dangerous,asthe patientbeing adm itted did nothave an RN onthe

floorto assesshim upon adm ission,nordid the plaintiffeverreceive reporton him ,ensuring

hisadm ission wasappropriate.

16.In oraround January of2018,2 patient'swith known historiesofpostseizure violence

wereassignedtotheplaintift on6central,wi
                                       thno warningsorprecautionsinplace.Oneof
these patientsadm itted to throw ing a hospitalbed through awindow in the emergency room

in Danville,Virginia.Thispatientisa wellbuilt,340 pound male.He wasadm itted on the

6th floor,w here the windowsbreak,into asem i-private room ,with avulnerable room mate.




Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 5 of 7 Pageid#: 5
The plaintiffspoke to the M D,and asked ifhe knew ofthe patientshistory ofviolence.

The Drwho admittedthe patient,stated he knew ofthe patient'shistory,butthatthe patient

wassafe,due to m edications.The nextday,the plaintiffreported forhershift,wasassigned

thisknow nviolentpatientagainstherADA accom modations,and wastold the patientwas

offaIIhism edication,and hism edication blood Ievelswere nottherapeutic.

Atthistime,the plainti
                     ffasked the physician who adm itted the patientifhew as
tryingto getthe plaintiffmurdered.The plaintiffwaswritten upforinsubordination.After

these 2 incidents,a pre-admission form addressing staffand patientsafety, new standard

workto assesspatient'sforpotentialviolence,wasdeveloped.DrNathan Fountain isthe

directorofthe epilepsy unit.Asan academ icinstitution,thisIessonsof2016 should have

been incorporated to ensure staffand patientsafety,before admitting these dangerous

patients,so thatstaffand patientsafety could proactively be addressed.



17.In oraround Januaryof2018,1an Garnett,unitmanager,did notensure new ly developed

standard workto ensure staffsafety wasbeing adhered to.Thatviolentpatientsw ere to

have guardsatalltim es'to protectstaff.Thatsignage forsexually aggressive patientsbe in

place to warn staffofpotentialdanger,and notto enterthistype ofpatient'sroom alone.

Also,the plaintiffassertsthata whistle isinadequate protectiop forstaffbeing attacked.



                                          CAUSES OFACTION

18.Defendants,by the conductdescribed above,failed to accom modate the plaintiffs known

disabilit'ydespite theirknow ledge ofthe disability,and accom m odation requested.

19.The above mentioned condud violated the Americanswith Disabili
                                                                tiesAd,and or

Rehabilitation Act.



                                              6


Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 6 of 7 Pageid#: 6
20.Asadirectresultofthe condud,failure to adhereto accomm odationsand failureto ad

according to theirown standard work, plaintiffsuffered severe exacerbation ofher

diagnoses,rendering herunableto preform in herprofession,in any capacity,and has

suffered harm .

W HEREFORE,the plaintiffrequeststhe following relief.

a.Lossofwages,and otherbenefits.

b.Moniesforpain and suffering.

c.Life long m oniesto payforfurtherm edicalcare,qsherconditionsare expectedto be

lifelong,asstated by herphysicians.

d.Awardingsuchotherand furtherreliefastheCourtmaydeèm justand proper.
                                            JURY DEM AND

Plaintiffherebydemapdsatrialbyjuryon aIlissuessotriable.


Respectfull
          y subm itted,

Karen M ccarthy


       w-
        tk
         wwv
           j'zu
              .z.x
                Jazzy
                    ks




Case 3:18-cv-00121-GEC Document 1 Filed 12/28/18 Page 7 of 7 Pageid#: 7
